Case: 15-10033   Date Filed: 10/08/2015   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-10033
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 4:14-cv-00269-RH-GRJ



TOMMY L. GREEN, SR.,

                                                          Plaintiff-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
KIRKLAND,
Nurse,
FOGLEMAN,
MR,
GASPARD,
Dr.,
E. STINE,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                           (October 8, 2015)
                Case: 15-10033   Date Filed: 10/08/2015    Page: 2 of 3


Before MARCUS, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Tommy Green, Sr., a prisoner proceeding pro se, appeals the district court’s

dismissal of his action under 42 U.S.C. § 1983 for failure to state a claim in his

amended complaint. We review a district court’s grant of a motion to dismiss for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) de novo,

“accepting the allegations in the complaint as true and construing them in the light

most favorable to the plaintiff.” Hill v. White, 321 F.3d 1334, 1335 (11th Cir.

2003) (per curiam). “[A] complaint must . . . contain either direct or inferential

allegations respecting all material elements of a cause of action.” Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006). We liberally construe pro se

pleadings because we hold them to a less stringent standard than pleadings drafted

by attorneys. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)

(per curiam).

      Mr. Green originally filed a complaint in Florida state court under 42 U.S.C.

§ 1983 against the Secretary of the Florida Department of Corrections (the

“Secretary”), alleging deliberate indifference to serious medical needs arising from

his back injuries. The Secretary then removed the complaint to federal court and

moved to require Mr. Green to refile his complaint on an approved form for

prisoner civil rights cases. The magistrate judge considered this motion in tandem


                                          2
                  Case: 15-10033       Date Filed: 10/08/2015      Page: 3 of 3


with its initial screening of the complaint pursuant to 28 U.S.C. § 1915A. 1 Upon

screening the complaint, the magistrate judge found that it failed to allege facts

sufficient to show what each defendant did that would support a claim against that

defendant. The magistrate judge granted the Secretary’s motion and instructed Mr.

Green to file an amended complaint remedying the defects. Instead, Mr. Green

filed an amended complaint with even less detail than his original complaint,

including no factual allegations whatsoever as to the deficient medical treatment he

alleged that he received in his initial complaint. Thus, the magistrate judge issued

a report and recommendation concluding that dismissal was appropriate, and the

district court adopted it.

       We agree with the magistrate judge and the district court that the amended

complaint falls far short of stating a cognizable claim under § 1983. The amended

complaint contains no factual allegations as to any defendant, despite the

magistrate judge’s instruction to Mr. Green to provide such details. The judgment

of the district court is AFFIRMED. 2




       1
         As in any “civil action in which a prisoner seeks redress against a governmental entity
or its employee,” Mr. Green’s complaint was initially subject to review “as soon as practicable
after docketing” — here, by the magistrate judge — to determine whether it “fail[ed] to state a
claim upon which relief may be granted.” 28 U.S.C. § 1915A(a), (b)(1).
       2
           Mr. Green’s motion to appoint counsel is denied.
                                                 3